Citation Nr: 0305359	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  95-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney/bladder 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from February 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

A personal hearing was held in Washington, DC, in September 
2002 before the undersigned Member of the Board.  

The issues of entitlement to service connection for a liver 
disorder/hepatitis C and for diabetes mellitus, as secondary 
to or aggravated by medications used to treat the veteran's 
service-connected low back disability, including pursuant to 
38 U.S.C.A. § 1151, will be the subject of a separate 
decision of the Board, following further evidentiary 
development.  


FINDINGS OF FACT

1.  Service connection for a kidney/bladder disorder was 
denied by a March 1996 rating decision.  The veteran did not 
perfect his appeal of that determination.  

2.  The evidence added to the record since the March 1996 
rating action is cumulative and does not tend to show that 
the veteran now has a kidney/bladder disorder secondary to 
treatment for his service-connected low back disability. 

3.  Service connection for hypertension as secondary to the 
veteran's service-connected low back disability was denied by 
a March 1996 rating decision.  The veteran did not perfect 
his appeal of that determination.  

4.  The evidence added to the record since the March 1996 
rating action is cumulative and does not tend to show that 
the veteran now has hypertension secondary to treatment for 
his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1996 rating decision is 
not new and material and the claim is not reopened; the March 
1996 rating action is final.  38 U.S.C.A. §§  5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2002).

2.  Evidence received since the March 1996 rating decision is 
not new and material and the claim is not reopened; the March 
1996 rating action is final.  38 U.S.C.A. §§  5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
January and April 1998 rating decisions, March 1999 statement 
of the case, and supplemental statements of the case dated 
through December 2000, the veteran and his representative 
were apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The 
veteran has clearly been notified of the type of evidence 
that would help substantiate his claim and he has been 
furnished copies of his claims folder on several occasions.  
He has recently indicated that all evidence that might aid 
his claim is already of record.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that no further 
assistance to the veteran in developing evidence to support 
his claim is required and that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Kidney/bladder disorder

A rating decision in March 1996 denied service connection for 
a kidney/bladder condition as secondary to postoperative 
residuals of the veteran's service-connected L5-S1 lumbar 
laminectomy, with left sciatic radiculopathy, primarily on 
the basis that the medical records did not reflect any 
current kidney/bladder condition. The veteran disagreed with 
that determination and a statement of the case was mailed to 
him in June 1997.  No communication was received from him 
that could reasonably be construed as a substantive appeal as 
to that issue within the period prescribed by law.  A rating 
decision in January 1998 again denied service connection for 
a kidney/bladder disorder and the veteran again appealed.  

Medical evidence received since the June 1997 statement of 
the case includes the report of a June 1997 VA compensation 
examination and VA outpatient treatment records dated through 
March 1998.  None of those records notes any clinical 
findings or diagnosis of a current kidney or bladder 
disorder.  

As noted above, the veteran's own assertions of medical 
causation or diagnosis, even in the form of sworn hearing 
testimony, do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Espiritu at 494.  For purposes of determining whether new and 
material evidence has been received, all evidence is to be 
viewed in the light most favorable to the veteran and is 
presumed to be credible.  The benefit of the doubt doctrine 
is not applicable at this stage.  

However, in the absence of any new medical evidence that 
tends to show that the veteran currently has a kidney or 
bladder condition that was caused by his service-connected 
back disability, or by medications used to treat the 
disability, the Board concludes that no new and material 
evidence has been received since the final March 1996 rating 
decision to reopen his claim for service connection for such 
a condition.  

Therefore, his appeal must be denied.  

Hypertension 

A rating decision in September 1977 denied service connection 
for high blood pressure as having not been found on the last 
examination.  The veteran did not appeal that determination.  

Service connection for hypertension was next denied by a 
December 1990 rating decision on the basis that no 
hypertension was found on the last examination.  Although the 
veteran initially disagreed with that decision, he did not 
perfect his appeal.  

A December 1992 rating decision again denied the veteran's 
claim, finding that the medical records did not show any 
relation between his hypertension and his service-connected 
back disability.  A rating decision in September 1993 denied 
service connection for hypertension on the basis that there 
was no evidence of hypertension during service or within one 
year after the veteran's separation from service.  Although 
the veteran testified at a personal hearing in June 1994, he 
did not submit a timely substantive appeal regarding this 
issue.  

A rating decision in March 1996 again denied service 
connection for hypertension as secondary to the veteran's 
service-connected back disability.  While he initially 
disagreed with that determination, no timely substantive 
appeal was received.  

In January 1998, a rating decision found that no new and 
material evidence had been received to reopen the veteran's 
service connection claim.  This appeal arises from that 
rating decision.  

Evidence received since the June 1997 statement of the case 
includes the report of a June 1997 VA examiner, who indicated 
that it would be a "little unusual" for hypertension to 
result from the service-connected back disability.  VA clinic 
records dated through March 1998 contain references to a 
diagnosis of hypertension.  However, no examiner expressed 
any opinion that the veteran's hypertension was due to his 
back disability or to medications for treating the back 
disability, as claimed by the veteran.  

In order to reopen the veteran's claim for service connection 
for hypertension, there must be medical evidence indicating 
either that his hypertension began during service or within 1 
year after his separation from service or that it is due to 
his service-connected low back disability.  The veteran's own 
lay assertions, even in the form of sworn testimony, are 
insufficient.  Espiritu at 494.  The Board notes that the RO 
primarily considered the veteran's assertion that his 
hypertension is secondary to his back disability.  The Board 
notes that he has also contended that the hypertension was 
actually present during service, but was masked by the drugs 
that were used to treat his back disability.  In this case, 
however, no medical evidence tending to show that the 
veteran's hypertension was either caused by or masked by 
medications for treating his service-connected back 
disability has been added to the record since the June 1997 
statement of the case which last addressed the issue.  The 
Board is cognizant that the veteran's contention that 
hypertension was present, but was masked, during service 
amounts to an assertion of direct service connection and that 
service connection on a direct basis was denied in 1977 and 
again in 1990.  Nevertheless, new and material evidence is 
required to reopen his claim under either theory of service 
connection and no such new medical evidence has been received 
concerning either theory.  

Therefore, the Board concludes that no new and material 
evidence has been received to reopen the veteran's claim for 
service connection for hypertension as secondary to his 
service-connected low back disability or on the basis of 
direct service incurrence.  In the absence of new and 
material evidence, the March 1996 rating decision is final 
and the claim is not reopened.  The veteran's appeal must be 
denied.  


ORDER

In the absence of new and material evidence, the claim for 
service connection for a kidney/bladder disorder is not 
reopened.  

In the absence of new and material evidence, the claim for 
service connection for hypertension is not reopened.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

